DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/7/21.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears that Applicant intended to amend the claims to replace “a one end” with “an axle”; and “an other end” with “a vehicle body”.  However, “a one end” and “an other end” are not being deleted in the claims.
Furthermore, please review the claims to ensure the antecedent basis is being properly recited for the claimed “an axle side” and “a vehicle body side” throughout each claim.
Due to the above mentioned indefiniteness, claims 1-20 are being treated as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (2016/0265943).
Re: claim 1, Murakami shows a shock absorber, as in the present invention, comprising:
a cylinder 712 which is a conductor;
a rod 720 inserted into the cylinder from one end an axle side of the cylinder; 
a suspension spring 740 arranged outside the cylinder;
a spring receiver 763a which receives a load of the suspension spring on the one end an axle side of the rod; and
a protective member 763c arranged on the one end axle side of the rod and configured to protect the rod, wherein

an end portion formed on the one end an axle side of the protective member is arranged so as not to directly receive a load from the spring receiver, see figure 3.
Re: claim 2, Murakami shows a space for receiving the one-end-side an axle side end portion of the protective member is formed inside the spring receiver or on the one end an axle side of the spring receiver, and the one-end-side axle side end portion of the protective member has an extending portion extending in a direction away from the rod and the extending portion is inserted into the space.
Re: claim 5, 9, 12 and 15, Murakami shows the protective member is cylindrical, a support member 763d disposed on one end the axle side of the protective member, having a larger diameter than the protective member, and supporting the spring receiver on the outside of the protective member is further provided, and at least a part of the space is formed by the spring receiver and the support member.
Re: claim 6, 10, 13 and 16, Murakami shows a terminal portion 763g configured to output a signal from the coil is provided on the one end axle side of the protective member, and the support member is arranged so as to block a part of an opening portion on one end side of the protective member, and has a notch portion 763h or an opening portion corresponding to a shape of the terminal portion.
Re: claim 7, 11, 14 and 17-19,  Murakami shows a cylindrical member 763b extending from the spring receiver to the other end a vehicle body side along an axial direction of the rod, wherein a gap is formed between an inner peripheral surface of the cylindrical member and an outer peripheral surface of the protective member.
Allowable Subject Matter
Claims 3, 4, 8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 9/7/21 have been fully considered but they are not persuasive.
Applicant argues that the axle side end portion of Murakami is directly receiving a load from the spring receiver while the claim requires that the axle side end portion is not directly receiving a load from the spring receiver.  Applicant states that the flange of element 763c directly receives a spring force VIA the spring receiver 763a, the sleeve, and element 763b.  It is believed that a direct receipt should not have other elements in between.  As such, the flange of the protective member 763c is not directly receiving a load from the spring receiver 763a because said load is being transferred VIA in between elements: the sleeve and cylindrical member 763b.  It is concluded that Murakami’s shock absorber meets claim 1’s requirements.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657